Citation Nr: 0615306	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  05-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, N.W. (observer), and A. P. (observer)



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to December 
1971, with service in the Republic of Vietnam.  The veteran 
died in June 2000.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  


FINDING OF FACT

Evidence received since the December 2001 rating decision is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The December 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

2.  No new and material evidence has been received since the 
December 2001 rating decision to reopen a claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

In December 2001, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant did not appeal the decision.  Therefore, the 
December 2001 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d) (2005); 38 C.F.R. 
§ 20.200, 20.302, 20.1103 (2005).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the December 2001 denial of service 
connection for the cause of the veteran's death consists of 
the following: the appellant's bankruptcy documents; 
statements from three of the veteran's children, dated in 
October 2005; an October 2005 statement from a friend of the 
veteran; an October 2005 transcript of the appellant's 
hearing at the Board in Washington, DC; VAMC treatment 
records; and private medical records pertaining to the 
veteran's heart, blood pressure, mental health, and erectile 
dysfunction.  

With the exception of April 2000 VAMC psychiatry records, the 
evidence is new, in that it has not been submitted to VA 
before.  

With regards to the bankruptcy documents and the records from 
Dr. M. D. pertaining to the veteran's erectile dysfunction, 
they do not pertain to the appellant's claim.  Therefore, 
they are not material to the claim.  

With regards to the remaining evidence listed above, it does 
not relate to an unestablished fact necessary to substantiate 
the claim.  Specifically, the evidence does not provide a 
link between the veteran's death and his period of active 
service.  Therefore, they are not material to the claim.  

The appellant contends that the veteran's post-traumatic 
stress disorder (PTSD) aggravated his heart condition, which 
was ultimately the cause of his death.  The appellant must 
understand that the veteran's PTSD was not service connected 
and the veteran was repeatedly denied service connection due 
to unverifiable stressors.  

The basis of the appellant's claim assumes that the veteran 
had PTSD due to his service in Vietnam.  This claim of PTSD 
was fully addressed and denied by the Board during the 
veteran's lifetime within an August 1999 Board decision.  The 
evidence obtained by the VA provided a clear basis for 
denying the PTSD claim.  In this regard, it is very important 
for the appellant to understand that following a detailed 
effort by the VA, none of the veteran's alleged stressors 
during service were confirmed and, in fact, many were 
directly disproved.  For example, in his testimony to the 
Board, the veteran reported that he participated in the 
defense of his base during the Tet offensive.  The Board 
points out, however, that it is common historical knowledge 
that the Tet offensive began in 1968, well prior to the 
veteran's arrival in Vietnam in October 1970.  Therefore, 
this statement was obviously inaccurate.  The Board also 
notes that the veteran claimed to have been wounded by 
shrapnel from a mortar attack and also claimed to have 
received the Purple Heart.  The veteran's service medical 
records are negative for any such injury and his service 
personnel records are negative for any such award.  The 
veteran testified that he was awarded the Combat Infantry 
Badge, the Bronze Star Medal, and the Silver Star Medal 
amongst other awards.  Service personnel records, however, 
are negative for any such awards.  The veteran's DD Form 214 
which was received in 1972 was reviewed and it is unchanged 
from any subsequent copies of the Form, contrary to the 
veteran's testimony at that time.  The Board also notes that 
only after the veteran was questioned for clarification of 
this fact, did he then change his story indicating that he 
had never actually received any of the awards but only should 
have received them.  The evidence the appellant's has 
provided the Board does not provide a basis to reopen the 
PTSD claim. 

The Board finds that the evidence pertaining to the 
appellant's claim for service connection for the cause of the 
veteran's death is not new and material because it does not 
provide evidence linking the veteran's death from 
cardiomyopathy to his period of active service and does not 
provide a basis to reopen the claim of PTSD.  38 C.F.R. 
§ 3.156(a).  Specifically, none of the evidence received 
indicates that the veteran's cardiomyopathy was incurred 
during, or aggravated by, his military service.  Accordingly, 
the Board finds no new and material evidence to reopen the 
claim for service connection for the cause of the veteran's 
death.  The claim is not reopened.  38 U.S.C.A. § 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April and May 2004, as well as information provided 
in the May 2005 statement of the case (SOC), the RO advised 
the appellant of the evidence needed to substantiate her 
claim and explained what evidence VA was obligated to obtain 
or to assist the appellant in obtaining and what information 
or evidence the appellant was responsible for providing.  In 
addition, the May 2005 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued VCAA notices in April 
and May 2004, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the appellant to provide any 
evidence in her possession that pertains to the claim.  Id. 
at 120-21.  

However, the Board is satisfied that the April and May 2004 
VCAA notices and the May 2005 SOC otherwise fully notified 
the appellant of the need to give VA any evidence pertaining 
to her claim, such that there is no prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
claim was granted.  However, since the appellant's claim 
pertains to whether new and material evidence has been 
submitted, no disability evaluation would be assigned.  
Additionally, since her claim is being denied, no effective 
date will be assigned.  Therefore there can be no possibility 
of any prejudice to the appellant.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board observes that the April and May 2004 VCAA notice 
letters informed the appellant of what constituted new and 
material evidence.  The appellant was informed that new 
evidence must be evidence that was submitted to VA for the 
first time, that was not cumulative or tended to reinforce a 
previously established point.  She was informed that material 
evidence must  relate directly to substantiation of the 
claim.  Therefore, there is no prejudice to the appellant.  
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and private medical records.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

As no new and material evidence has been received, the claim 
for service connection for the cause of the veteran's death 
is not reopened.  The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


